



Exhibit 10.72
TERM LOAN PROMISSORY NOTE
Dated: June 8, 2016


FOR VALUE RECEIVED, the undersigned, WASHINGTON PRIME GROUP, L.P., a limited
partnership organized under the laws of the State of Indiana, (the "Operating
Partnership") and WTM GLIMCHER, LLC, a limited liability company organized under
the laws of the State of Delaware (the "Mall Owner") (collectively, and jointly
and severally, the Operating Partnership and the Mall Owner, the "Borrowers")
HEREBY PROMISE TO PAY to the order of PNC BANK, NATIONAL ASSOCIATION (the
“Lender”), on the Term Maturity Date, the aggregate principal amount then
outstanding of the Term Loans made by the Lender to the Borrowers pursuant to
that certain Senior Secured Term Loan Agreement dated as of June 8, 2016, among
the Borrowers, the Lender, the other financial institutions from time to time a
party thereto as Lenders, and THE HUNTINGTON NATIONAL BANK, as Administrative
Agent (as the same may be amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein, and
not otherwise defined herein, shall have the meanings ascribed to such terms in
the Credit Agreement.
The Borrowers further promise to pay interest on the unpaid principal amount of
each Term Loan from the date advanced until such principal amount is paid in
full, at such interest rates (which shall not exceed the maximum rate permitted
by applicable law), and at such times, as are specified in the Credit Agreement.
All payments of principal and interest in respect of this Term Loan Promissory
Note shall be made to the Administrative Agent in lawful money of the United
States of America in same day funds for the account of the Lender in accordance
with the terms of the Credit Agreement. Each Term Loan made by the Lender to the
Borrowers pursuant to the Credit Agreement, and all payments made on account of
principal thereof, shall be recorded by the Lender on its books and records and,
if the Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Term Loan then outstanding may be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrowers
hereunder or under the Credit Agreement.
This Term Loan Promissory Note is one of the Notes referred to in, is executed
and delivered pursuant to, and is entitled to the benefits of, the Credit
Agreement, to which Credit Agreement reference is hereby made for a statement of
the terms and conditions under which this Term Loan Promissory Note may be
prepaid or the Obligations accelerated or extended. The terms and conditions of
the Credit Agreement are hereby incorporated in their entirety herein by
reference as though fully set forth herein. Upon the occurrence of certain
Events of Default as more particularly described in the Credit Agreement, the
unpaid principal amount evidenced by this Term Loan Promissory Note shall
become, and upon the occurrence and during the continuance of certain other
Events of Default, such unpaid principal amount may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.


1



--------------------------------------------------------------------------------





Notwithstanding anything contained in this Term Loan Promissory Note or the
Credit Agreement to the contrary, it is expressly understood and agreed that
nothing in the Credit Agreement or in this Term Loan Promissory Note shall be
construed as creating any liability on any Limited Partner, any General Partner,
or any partner, member, manager, officer, shareholder or director of any Limited
Partner or any General Partner to pay any of the Obligations other than
liability arising from or in connection with (i) fraud or (ii) the
misappropriation or misapplication of proceeds of the Term Loans; but nothing
herein shall be construed to prevent the exercise of any remedy allowed to the
Administrative Agent or the other Lenders by law or by the terms of the Credit
Agreement or the other Loan Documents which does not relate to or result in such
an obligation by any Limited Partner or any General Partner to pay money.
Demand, presentment, diligence, protest and notice of nonpayment are hereby
waived by the Borrower.
THIS TERM LOAN PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.




[Remainder of Page Left Intentionally Blank.]








2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Term Loan Promissory Note to be
executed and delivered by its duly authorized officer as of the day and year
first above written.
WASHINGTON PRIME GROUP, L.P.,
an Indiana limited partnership


By:
WP Glimcher Inc.,

an Indiana corporation,
its general partner


By: /s/ Mark E. Yale    
Name: Mark E. Yale
Title: Executive Vice President, Chief Financial Officer
and Treasurer






[Signatures continue on next page]


S-1



--------------------------------------------------------------------------------







WTM GLIMCHER, LLC, a Delaware limited liability company


By:
Weberstown Mall, LLC, a Delaware limited liability company, its sole equity
member



By:
Glimcher Weberstown, LLC, a Delaware limited liability company, its Managing
Member



By:
WPG Subsidiary Holdings I, LLC, a Maryland limited liability company, its sole
member



By:
Washington Prime Group, L.P, an Indiana limited partnership, its sole member



By:
WP Glimcher Inc., an Indiana Corporation, its general partner



By: /s/ Mark E. Yale    
Name: Mark E. Yale
Title: Executive Vice President, Chief Financial Officer and Treasurer








S-2



--------------------------------------------------------------------------------






TERM LOANS AND PAYMENTS OF PRINCIPAL
Date
Amount of Term Loan
Type of Term
Loan
Amount of Principal Repaid
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








